Citation Nr: 0733357	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-16 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial disability rating higher than 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the New 
Orleans, Louisiana Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for PTSD, and assigned a 
disability rating of 50 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board will remand this case to obtain additional relevant 
evidence.  The veteran contends that the severity of his PTSD 
warrants a rating higher than the 50 percent rating that the 
RO assigned.  In November 2006, the veteran had a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  The veteran indicated that he was in 
ongoing VA treatment for his PTSD.  The claims file does not 
contain records of the veteran's treatment.  On remand, the 
RO should obtain these records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  The veteran also stated that the symptoms 
and manifestations of his PTSD have been worsening over time.  
The veteran had a VA PTSD examination in February 2004.  On 
remand, the RO should schedule the veteran for a new 
examination to obtain current findings.  Snuffer v. Gober, 10 
Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records of VA outpatient mental 
health treatment of the veteran at the New 
Orleans, Louisiana VA Medical Center from 
January 2004 through the present.  The 
records should be associated with the 
claims file.

2.  Thereafter, schedule the veteran for a 
VA mental health examination to assess the 
current manifestations of the veteran's 
PTSD.  The claims folder must be made 
available to the examiner for review as 
part of the examination.  The examiner 
should discuss the effects of the 
veteran's PTSD, with consideration of the 
VA rating schedule criteria, and should 
discuss the extent of the occupational and 
social impairment produced by the 
veteran's PTSD.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claim can be 
granted.  If the claim remains less than 
fully granted, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



